IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-12-00074-CV

NKRUMAH LUMUMBA VALIER,
                                                             Appellant
v.

WARDEN EDWARD SMITH, ET AL,
                                                             Appellee



                           From the 52nd District Court
                               Coryell County, Texas
                           Trial Court No. COT-11-40894


                           MEMORANDUM OPINION


       On April 10, 2012, the Clerk of this Court notified Appellant that the $175 filing

fee in this cause was past due and that the appeal would be dismissed if Appellant did

not either file an indigence affidavit or pay the filing fee within fourteen days of the

date of the letter. No response has been received from Appellant. Accordingly, the

appeal is dismissed. See TEX. R. APP. P. 42.3(c).



                                                    REX D. DAVIS
                                                    Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 23, 2012
[CV06]




Valier v. Smith                            Page 2